Per Curiam. In Rector v. State, No. CR 82-36, the appellant’s brief was not filed when due. His attorney, Ron Heller, obtained two extensions of time and in each instance failed to file the brief. A third request for an extension was denied, for want of any showing of good cause. Mr. Heller has now filed another motion, stating that he has not been properly diligent, admitting that the complete fault is his, and asking that the court allow the brief to be filed out of time. To deny this motion would as a practical matter establish ineffective assistance of counsel. In accordance with our practice in the corresponding situation when the record is not filed on time owing to the fault of counsel, see Per Curiam order of February 5, 1979, 265 Ark. 964, we shall in this case and similar later cases permit the brief to be filed, publish a per curiam order giving the name of the lawyer, and send a copy to the Committee on Professional Conduct, to be kept in its files for the Committee’s information if a complaint of any kind should later be filed against that lawyer.